Citation Nr: 1208330	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of an electric shock to include left side nerve damage.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2010, the Board denied the claim for entitlement to residuals of an electric shock.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In May 2011, the Court granted a Joint Motion for Remand filed by the parties which vacated and remanded the Board's June 2010 decision.  The appeal has now returned to the Board.   

In January 2012, subsequent to issuance of the statement of the case (SOC) in August 2008, the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  Thus, the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2011).

In November 2010, the Veteran filed a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  This claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Dupuytren's contracture, scarring, and diminished sensation of the left hand are etiologically related to an in-service electric shock. 

2.  Meralgia paresthetica and numbness of the left thigh are etiologically related to an in-service electric shock. 





CONCLUSIONS OF LAW

1.  Dupuytren's contracture, scarring, and diminished sensation of the left hand as residuals of an electric shock were incurred in active service.  38 U.S.C.A. § 1131 (West 2002): 38 C.F.R. § 3.303 (2011).

2.  Meralgia paresthetica and numbness of the left thigh as residuals of an electric shock were incurred in active service.  38 U.S.C.A. § 1131: 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for residuals of an electric shock incurred during active duty service, including neurological damage to his left hand and leg.  During several private examinations and in a September 2006 statement to VA, the Veteran reported that he incurred a severe electric shock and burn in 1985 while serving in the Navy aboard the USS Leftwich.  The current entered through his left hand and exited his left knee causing unconsciousness and a burn residual scarring.  The Veteran reports that he now experiences loss of sensation in his left hand and left thigh along with scarring and weakness of the left hand. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly demonstrates the presence of current disabilities of the left hand and leg.  Three private neurologists who examined the Veteran in September 2010 and November 2011 diagnosed the Veteran with Dupuytren's contracture, affecting his ability to open and close his left hand, scarring and decreased sensation of the left hand, and meralgia paresthetica resulting in numbness of the left outer thigh.  In addition, while service treatment records are negative for evidence of complaints or treatment related to the Veteran's in-service electrical injury, the claims file contains two statements from individuals who served with the Veteran and were present at the time he underwent treatment following an electrical injury.  The Veteran's personnel records establish that he served during active duty as a electrical equipment technician and he is competent to report injuries that were incurred during service.  Resolving any doubt in his favor, the Board finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated. 

The record also contains competent evidence of a nexus between the Veteran's in-service electrical injury and current complaints of the left hand and leg.  A November 2011 private neurological examination report contains medical opinions in favor of the Veteran's claim with respect to his Dupuytren's contracture, scarring, decreased sensation in the left hand, and meralgia paresthetica.  Two other private physicians who examined the Veteran in September 2010 also provided medical opinions that were essentially speculative, but the Board finds that the November 2011 neurologist's conclusions are persuasive regarding a link between the Veteran's current complaints and in-service injury.  All three elements of service connection are therefore present and service connection for residuals of an electric shock consisting of Dupuytren's contracture, scarring and decreased sensation of the left hand, and meralgia paresthetica affecting the left thigh is warranted.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for Dupuytren's contracture, scarring, and diminished sensation of the left hand as residuals of an electric shock is granted.

Entitlement to service connection for meralgia paresthetica and numbness of the left thigh as residuals of an electric shock is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


